WISS, Judge
(concurring in part and dissenting in part):
I agree with the majority’s treatment of the second issue. I agree, as well, with its analysis of the first issue that leads it to conclude that appellant’s statement in issue was at least an equivocal request for a lawyer (see Cannady v. Dugger, 931 F.2d 752, 755 (11th Cir.1991) (“ T think I should call my lawyer’ was an unequivocal request for counsel” (emphasis added)); see generally Connecticut v. Barrett, 479 U.S. 523, 529, 107 S.Ct. 828, 832, 93 L.Ed.2d 920 (1987) (“broad, rather than a narrow, interpretation [should be given] to a defendant’s request for counsel”)); that the agent’s only choices at that point were to either “(1) terminate the interview or (2) conduct limited questioning to clarify appellant’s comment” (United States v. Davis, 36 MJ 337, 341 (CMA), cert. granted, — U.S. —, 114 S.Ct. 379, 126 L.Ed.2d 329 (1993)); that what the agents in fact did was “neither”; ** and that, accordingly, “the situation was the same as if appellant had unequivocally requested a lawyer.” 38 MJ at 115. From that point on, however, I disagree with the reasoning reflected in the majority opinion, so I dissent from the resolution of that issue.
Succinctly, I believe that what the agents said and did following appellant’s statement about a lawyer was intended as, and was in fact, an encouragement to keep talking; as such, appellant’s ultimate acquiescence in continuing the interview cannot lawfully be viewed as being an initiation by him, so the continued questioning was unlawful. See Minnick v. Mississippi, 498 U.S. 146, 111 S.Ct. 486, 112 L.Ed.2d 489 *120(1990); Edwards v. Arizona, 451 U.S. 477, 484-85, 101 S.Ct. 1880, 1884-85, 68 L.Ed.2d 378 (1981).
In order to more sharply focus the basis for this judgment, I pose the following hypothetical that parallels the fact pattern of this case except that the invocation of the right to a lawyer is absolutely unequivocal:
Interrogator: We have just read you your rights, and now we want to talk to you about our suspicions that you have raped and otherwise sexually molested your stepdaughters. Do you want a lawyer?
Suspect: Not at this time.
Interrogator: All right. Let’s begin by my asking you ... [follows is a series of relatively innocuous questions and answers that lead into the allegations of sexual abuse of his stepdaughters].
Interrogator: When did you first have sex with your older daughter?
Suspect: [Visibly emotionally distraught] These things happen.
Interrogator: I’d like to know, when did you first have sex with your older daughter?
Suspect: I want a lawyer before I go any further with this questioning—I want a lawyer.
Interrogator: Well, yes, these charges seem—are serious.
Interrogator # 2: Yes, this is a decision you’ll have to make. We can’t force you to stay here. You need to decide what you want to do.
[Brief pause]
Suspect: It just happened.
[Etc.]
In this context of an unquestionably unequivocal assertion of his right to the presence of a lawyer, I believe it is clear that the comments and the pause by the agents at a minimum are an effort to provide the suspect an opportunity to reconsider the invocation and, more realistically, are a psychological encouragement to do so and to continue talking. That is illegal, Edwards v. Arizona, supra. Such a tactic is likewise illegal in the context of the case at bar, where “the situation was the same as if appellant had unequivocally requested a lawyer.” 38 MJ at 115. See generally Colorado v. Connelly, 479 U.S. 157, 168, 107 S.Ct. 515, 522, 93 L.Ed.2d 473 (1986) (prosecution has burden to prove by preponderance of the evidence that defendant waived rights):

 The Chief Judge is of the view that appellant’s statement was an equivocal or ambiguous request for an attorney and that the agents’ statements and conduct were no more than a permissible effort to clarify the equivocation, citing United States v. March, 999 F.2d 456 (10th Cir.1993). March is easily distinguishable in both respects.
The suspect’s relevant response there was, “Do you think I need an attorney?" Such a question obviously indicates that the suspect is contemplating the exercise of the right, as the Court of Appeals recognized; but it does not fairly imply that the suspect has decided to exercise the right. I do not believe the same can be said of appellant's response: “I think I want a lawyer,” or “I think I need to talk to a lawyer.” The court in Cannady v. Dugger, 931 F.2d 752, 755 (11th Cir.1991), held that a virtually identical response “was an unequivocal request for counsel” (emphasis added), and I think there is much to be said for that conclusion.
*120Second, the agents’ response in March—where the suspect had asked them whether he needed a lawyer—certainly was no more than a fair effort to clarify whether he had made a decision and, if so, what it was. I believe that an agent’s comments to the effect that the suspect will have to decide whether he wants a lawyer is a fair effort to clarify a question posed by the suspect like the one in March-, it is more than that when the suspect’s response is an affirmative statement showing at least a contemplation of the need for a lawyer, like the one in this case.
These agents had appellant on the ropes. He was distraught; he obviously felt overwhelming guilt; and he was on the virtual brink of an emotional outpouring of grief—and evidence. Suddenly, there was an expression of a wish for a lawyer. Faced with the desire to do everything legally possible to keep appellant talking, I believe that unfortunately they crossed the line of the legally possible: Instead of honoring what might well be viewed as an unequivocal counsel request or instead of limiting themselves to the ministerial clarification of whether appellant was equivocally expressing a wish for an attorney (a mechanical process), they proceeded with words and deeds that were designed to induce appellant to reconsider his rights’ invocation (a cognitive process). See generally United States v. March, 999 F.2d at 461 ("These clarifying questions must be purely ministerial, not adversarial, and cannot be designed to influence the subject not to invoke his rights.”).